DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/23/2020, 01/05/2021, 07/08/2021 and 11/03/2021 are acknowledged by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-14,16, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over  Jimbo et al (US 2010/0327810) hereinafter Jimbo, in view of  CN206575193, hereinafter 193’.
As to claims 1, 10 and 21   Jimbo discloses in figures 1-6B, a charging control device [see figure 2] , applicable for a device to be charged, wherein the charging control device comprises a charging unit [charging unit (23)] , a detecting unit [voltage detection unit (22)]  and a control unit [control unit (21)], the charging unit is configured to, in a charging process of the device to be charged, perform K constant current charging stages on a battery in the device to be charged [see plurality of constant charging stages in figures 6A and 6B];  where K is a positive integer greater than or equal to 1; the charging unit is further configured to, in each constant current charging stage of the K constant current charging stages, perform constant current charging on the battery with a preset current corresponding to the constant current charging stage until the battery is charged to a preset voltage corresponding to the constant current charging stage, [noted that each constant charging stages are determined by battery voltages see figure 5, Steps S01-S07]
     Jimbo does not disclose explicitly, wherein the preset voltage corresponding to the Kth constant current charging stage is a charging cut-off voltage greater than a rated voltage of the battery and the control unit is configured to, when the detecting unit detects that the voltage of the battery reaches the charging cut-off voltage in the Kth constant current charging stage, stop charging the battery.
        Jimbo does not disclose explicitly, wherein the preset voltage corresponding to the Kth constant current charging stage is a charging cut-off voltage greater than a rated voltage of the battery and the control unit is configured to, when the detecting unit detects that the voltage of the battery reaches the charging cut-off voltage in the Kth constant current charging stage, stop 
          193’ discloses in figure 1, wherein the preset voltage corresponding to the Kth constant current charging stage is a charging cut-off voltage   greater than a rated voltage of the battery 
         It would have been obvious to a person having ordinary skill in the art at the time the
Invention was made to use charging cut off voltage greater than rated voltage in Jimbo’s apparatus as taught by 193’ in order to in order to prolong battery life by avoiding undercharging. 
As to claims 2 and 11, Jumbo discloses in figures 1-9, wherein the charging unit is configured to: in the an ith constant current charging stage of the first K-1 stages, perform constant current charging on the battery with an ith preset current until the battery is charged to an ith preset voltage, where i is a positive integer greater than or equal to 1 and less than or equal to K- 1, an (i+1)th preset current is less than the ith preset current; and in the Kth constant current charging stage, perform constant current charging on the battery with a Kth preset current until the battery is charged to a Kth preset voltage, where the Kth preset current is less than the a (K-1)th preset current, and the Kth preset voltage is the charging cut-off voltage [noted that Jumbo discloses plurality of constant charging stage with cut-off voltages]
      As to claims 3 and 12, 193’ discloses wherein the ith preset voltage is greater than the rated voltage of the battery [see page 5, paragraph 1].
         As to claims 4 and  13, Jumbo discloses in figures 1-6,  further comprising a detecting unit, wherein the detecting unit is configured to detect the voltage of the battery in each constant current charging stage [voltage detection unit (22); see also ¶0064].
          As to claims 5 and 14, Jumbo discloses in figures 1-6, wherein in the ith constant current charging stage, the control unit is further configured to, when the detecting unit detect that the 
         As to claims 7 and  16, Jumbo discloses in figure 9,  wherein the detecting unit is further configured to detect the current entering the battery in each constant current charging stage [current measuring/detecting unit (A); ¶0120]
          As to claims 9 and  18, Jumbo discloses in figures  1-9, wherein the battery comprises one or more cells [cells 1a and 1b have one or more cells].
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jumbo in view of 193’ as applied to claims 1 and 10 above, and further in view of Kim (US 2014/0009120).
        As to claims 8 and 17, Jumbo in combination with 193’ discloses all of the claim limitations except, wherein a charging mode of the device to be charged comprises a wireless charging mode and a wired charging mode, and the control unit is further configured to control the device to be charged to charge the battery in the wireless charging mode or the wired charging mode by selecting the charging mode.
        Kim discloses in figure 2A, wherein a charging mode of the device to be charged comprises a wireless charging mode and a wired charging mode, and the control unit is further configured to control the device to be charged to charge the battery in the wireless charging mode or the wired charging mode by selecting the charging mode [see ¶0096; the circuit has wired charging port (201) and wireless charging port (203) and the switching circuit (205) switches between wired and wireless charging].
. 

Claims 6 and  15 are  rejected under 35 U.S.C. 103 as being unpatentable over Jumbo in view of 193’ as applied to claims 1 and 10 above, and further in view of Bao et al. Kim (US 8,519,671).
          As to claims 6 and 15,  Jumbo in combination 193’ discloses all of the claim limitations except, the charging control device according to claim 13, wherein in the ith constant current charging stage, the charging unit is further configured to, when the detecting unit detecting detects that the voltage of the battery is equal to the ith preset voltage, perform constant voltage charging on the battery with the ith preset voltage; and the control unit is further configured to, when the detecting unit detecting detects that the current of the battery is equal to the (i+1)th preset current, control the device to be charged to enter the an (i+1)th constant current charging stage, and perform constant current charging on the battery with the (i+1)th preset current.
        However, Bao discloses in figure 2, the charging control device according to claim 13, wherein in the ith constant current charging stage, the charging unit is further configured to, when the detecting unit detecting detects that the voltage of the battery is equal to the ith preset voltage, perform constant voltage charging on the battery with the ith preset voltage; and the control unit is further configured to, when the detecting unit detecting detects that the current of the battery is equal to the (i+1)th preset current, control the device to be charged to enter the an (i+1)th constant current charging stage, and perform constant current charging on the battery 
      It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use constant voltage charging means in Jumbo’s apparatus as taught by Bao in order to reduce power dissipation across the battery interface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859